DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravi et al. (US20140032531A1).
Regarding claim 1, Ravi discloses a system, comprising (para [0019, 0028] shows a service metering framework (SMF) for measuring and reporting on activities such as streaming and viewing a video file):
a processor configured to (para [0065]): 
receive, from a remote client device, raw data [metering attributes] generated within the client device, wherein the raw data is associated with content playback (para [0028] shows streaming and viewing a video file; Fig 1 and para [0068] show a remote device at subscriber 16 can push metering attributes 19 to SMF 12; para [0069] shows metering plugin 70 can be used by the remote device at subscriber 16 to push metered record 60 to SMF 12; para [0025] shows metering attributes 19 in a video application 18 include session duration, bytes sent, user id of subscriber 16, and so on); and 
use an adaptor [SMF engine] to translate [convert] the raw data into a unified data model [SMF data structure] (Fig 4 and para [0031, 0065] show SMF engine 32 to store and organize metering attributes in a data structure (e.g., “SMF data structure” 40 of FIG. 3); data structures may include records (e.g., a value that contains other values organized according to fields); para [0063] shows the specific metering event 14 (e.g., video session end) identified in event tag 50 may be captured by SMF engine 32, which can convert into a metered record object and save it to SMF database 38), 
wherein the translating comprises determining, from the raw data, a designation of a start of a monitoring session (para [0055, 0089] shows a request to start a (video) session may be communicated to SWF 160 to start the real-time monitoring of application 18), 
wherein the adaptor defines a mapping between a set of fields in the raw data to a field in the unified data model designating the start of the monitoring session (para [0060] shows identifier attribute 54 may map a particular metered record 60 generated at application runtime to a particular meterable object 44 defined during metering configuration, e.g. at the start of the monitoring session; Fig 4 and para [0031, 0065] show SMF engine 32 to store and organize metering attributes in a data structure (e.g., “SMF data structure” 40 of FIG. 3); data structures may include records (e.g., a value that contains other values organized according to fields); and 
a memory coupled to the processor and configured to provide the processor with instructions (para [0065]).

Regarding claim 2, Ravi as applied to claim 1 discloses the adaptor is configured to map a field in the raw data indicating a loading event to the field in the unified data model designating the start of the monitoring session (para [0082] shows meterable object 44 may be identified as “video service”; para [0083] shows meterable object 44 may be uploaded to a metering client, which can fill in values of the attributes and generate metered record 60.)

Regarding claim 3, Ravi as applied to claim 1 discloses the adaptor is configured to map a field in the raw data indicating when a user clicked play to the field in the unified data model designating the start of the monitoring session (para [0028] shows streaming and viewing a video file; para [0055, 0089] shows a request to start a (video) session may be communicated to request SWF 160 to start the real-time monitoring of application 18; para [0063] shows a video application may add metered record 60 through the following event tag 50: <Event name="VideoSessionInitiated).

Regarding claim 4, Ravi as applied to claim 1 discloses the translating further comprises determining, from the raw data, a designation of an end of the monitoring session, and wherein the adaptor defines a mapping between a second set of fields in the raw data to a field in the unified data model designating the end of the monitoring session (para [0063] shows the specific metering event 14 (e.g., video session end) identified in event tag 50 may be captured by SMF engine 32, which can convert into a metered record object and save it to SMF database 38.)

Regarding claim 5, Ravi as applied to claim 1 discloses the adaptor is configured to determine the designation of the end of the monitoring session at least in part by: identifying, in the raw data received from the remote client device, a content duration and a playhead time position [bytes sent]; determining a difference between the content duration and the playhead time position; and based on the difference between the content duration and the playhead time position, designating, in the unified data model, the end of the monitoring session (para [0025] shows metering attributes 19 in a video application 18 may include session duration, bytes sent, etc.; para [0063] shows the specific metering event 14 (e.g., video session end) identified in event tag 50 may be captured by SMF engine 32.)

Regarding claim 6, Ravi as applied to claim 1 discloses the processor is further configured to determine one or more metrics based on the field in the unified data model designating the start of the monitoring session (para [0031] shows data structures may include records (e.g., a value that contains other values organized according to fields); para [0068] shows startIndex.)

Regarding claim 7, Ravi as applied to claim 1 discloses the raw data comprises at least one of raw events and raw attributes collected from a target within the client device ([Abtract] and para [0055] show generation of a metered record associated with a metering event of an application 18, or on client devices; para [0069] shows metering plugin 70 can be used by the device at subscriber 16 to push metered record 60 to SMF 12.)

Regarding claim 8, Ravi as applied to claim 1 discloses the raw data is collected from a plurality of targets (para [0024] shows subscriber 16 can generate metering event 14 through the one or more devices.)

Regarding claim 9, Ravi as applied to claim 8 discloses the plurality of targets comprises at least one of a content player, a mobile application, a device, and a digital rights management (DRM) object (para [0024] shows subscriber 16 can generate metering event 14 through the one or more devices.)

Regarding claim 10, Ravi as applied to claim 1 discloses the raw data comprises an identifier of a target type, and wherein the adaptor used to translate the raw data is determined based at least in part on the identifier of the target type (para [0055] shows metering agents 36 may be deployed at application 18, or on client devices (e.g., at Subscriber 16); para [0067] shows when metering event 14 is detected, it is synchronously delivered to metering consumer 66 depending on the type of metering client.)

Regarding claim 11, Ravi as applied to claim 10 discloses the adaptor used to translate the raw data is included in is a set of adaptors, and wherein determining the adaptor comprises identifying the adaptor, from the set of adaptors, based at least in part on the identifier of the target type (para [0055] shows metering agents 36 may be deployed at application 18, or on client devices (e.g., at Subscriber 16); para [0093] shows each application 18 may have separate metering attributes, defined separately and independently by the respective application developers. At 260, SMF 12 may facilitate searching and retrieving metered record 60 according to metering attribute 46.)

Regarding claim 12, Ravi as applied to claim 10 discloses determining the adaptor used to translate the raw data into the unified data model comprises: identifying an appropriate adaptor configuration file based at least in part on the identifier 20 of the target type; and configuring the adaptor according to the identified adaptor configuration file (para [0093] shows each application 18 may have separate metering attributes, defined separately and independently by the respective application developers. At 260, SMF 12 may facilitate searching and retrieving metered record 60 according to metering attribute 46.)

Regarding claim 13, Ravi as applied to claim 1 discloses the raw data is received in a first heartbeat [periodic poll], and wherein translating the raw data into the unified data model comprises generating [triggered] second heartbeat [callback] from the raw data in the first heartbeat (para [0055] shows metering agents 36 can include polling agents (e.g., that poll application 18 periodically for metering event 14). Callbacks may be immediately triggered when metering event 14 occurs.)

Regarding claim 14, Ravi as applied to claim 1 discloses translating the raw data into the unified data model comprises determining, based at least in part on the raw data, a state of a content player (para [0023] shows metering event associated with an application (e.g., application 18) can include an application state change.)

Regarding claim 15, Ravi as applied to claim 1 discloses the processor is further configured to store the raw data (para [0031, 0065] shows SMF engine 32 to store and organize metering attributes in a data structure (e.g., “SMF data structure” 40 of FIG. 3).)

Regarding claims 16-19 and 21-29, claims 16-19 and 21-29 are method claims. These method claims require limitations that are similar to those recited in the system claims 1-4 and 6-15 to carry out the method steps.  And since the reference of Ravi anticipates the system that carries out the method including limitations required to carry out the method steps, therefore method claims 16-19 and 21-29 would have also been obvious in view of the structures disclosed in Ravi.

Regarding claim 31, claim 31 is directed to a computer program product. Claim 31 requires limitations that are similar to those recited in the system claim 1 to carry out the method steps.  And since the reference of Ravi anticipates the system that carries out the method including limitations required to carry out the method steps, therefore claim 31 would have also been obvious in view of the structures disclosed in Ravi.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cui et al. (US20170163703A1) discloses in [Abstract] monitoring a player and generating a seek event of the player during the process of playing streaming media.
Igelman et al. (US20090106357A1) discloses in para [0046] the content duration is used to calculate the current video time offset information that is sent to the clients; para [0033] shows the synchronization service is responsible for tracking such things the currently playing video, and playhead location within the video, and the next video.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442